Title: Editorial Note
From: 
To: 

On 16 Jan. 1792 the U.S. House of Representatives began considering GW’s message of 11 Jan. and the two reports it covered. These reports from Henry Knox presented the case for a new military campaign to subdue the hostile Indian nations on the northwest frontier and pacify the region. To carry out this plan the administration proposed to increase the army from two regiments to five. Although the debate of 16 Jan. was conducted behind closed doors, GW apparently was aware of the hostile reception given to Knox’s proposals and the general

condemnation by several congressmen of the administration’s conduct of northwestern Indian affairs. To counteract this criticism, as well as to pressure Congress to adopt legislation enlarging the army and empowering the administration to carry out a new Indian campaign, GW instructed the secretary of war to prepare a statement describing the causes of the frontier conflict and justifying the administration’s previous measures of pacification. Knox had included the substance of this statement in his first report that GW presented to Congress on 11 Jan., but GW did not intend the new statement for Congress. He instructed the secretary of war to prepare the document for publication. This unprecedented request by the president instructing one of his department heads to defend the administration’s conduct in the press was undoubtedly prompted by the criticisms being leveled at Arthur St. Clair and, to a lesser degree, Knox, as well as by GW’s awareness that rising opposition in Congress jeopardized the administration’s plans for successfully ending the Indian war. Knox responded to GW’s instructions by drafting a statement titled “The Causes of the existing Hostilities between the United States and certain Tribes of Indians, Northwest of the Ohio, stated and explained from official and authentic Documents, and published in obedience to the orders of the President of the United States.” This statement probably was completed before 25 Jan., when Thomas Jefferson presented to the president his thoughts on the best way to introduce the published statement (Document I). The novelty of the situation, Jefferson confessed, gave him some uncertainty. What he proposed was to introduce the statement with a letter from the president to Knox, directing the secretary of war to prepare and publish an account of the administration’s efforts to bring peace to the frontier. Although Jefferson did not say so, this form placed the burden of responsibility for the contents of the statement squarely on the secretary of war while still giving the publication the imprimatur of the president. GW referred Jefferson’s draft to Alexander Hamilton, who suggested minor revisions that were incorporated in the final document (see Document II). The contrived letter to Knox was dated 16 Jan. 1792, which may have been when GW actually directed Knox to prepare the statement. Knox’s statement, bearing the date 26 Jan. 1792, was first published on 30 January. James Madison wrote to Henry Lee on 29 Jan. that “You will see in Freneau’s paper of tomorrow morning the justifying Memorial of the Executive against the charge of neglecting the requisite pacific measures.” The statement, along with GW’s letter, was published in Freneau’s National Gazette (Philadelphia) on 30 Jan., and it was issued as a broadside by the Philadelphia printer David C. Claypoole. It also was published in Dunlap’s Daily Advertiser (Philadelphia) on 30 Jan.

and in the next issue of the Gazette of the United States (Philadelphia), which appeared on 1 February. It appeared in the New York Daily Advertiser on 1 Feb., the Virginia Gazette (Alexandria) on 9 Feb., and the Columbian Centinel (Boston) on 11 February. The publication was timely. When the House of Representatives on 26 Jan. resumed consideration of the administration’s plans for a new campaign, critics dominated the debate, charging that the war “was, in its origin, as unjustly undertaken as it has since been unwisely and unsuccessfully conducted.” Considering the administration’s proposal for increasing the size of the army, one congressman charged that “We are preparing to squander away money by millions; and no one, except those who are in the secrets of the Cabinet, knows for what reason the war has been thus carried on for three years.” Anthony Wayne, Alexander White, and Andrew Moore defended the administration’s position, arguing that the war was justified by the conduct of the Indians and insisting that it would be better “to make a vigorous and effectual exertion to bring the matter to a final issue, than to continue gradually draining the Treasury, by dragging on the war, and renewing hostilities from year to year.” The debate continued until 30 Jan., when the motion to strike out the portion of the bill calling for augmentation of the army was defeated by a vote of 18 to 34. The House passed the bill, with the army increases included, on 1 February. Although Knox’s statement was drafted primarily to influence the domestic debate over the future conduct of the Indian war, GW and Jefferson particularly were aware that its publication also had implications for American relations with Britain. Knox did not charge the British with arming or otherwise encouraging the hostile Indians to attack American settlers, although this charge had appeared earlier in American newspapers. British minister George Hammond explicitly denied to Jefferson on 14 Dec. 1791 the reports circulating in the press that “the King’s government in Canada has encouraged or supported measures of hostility, taken by the Indians in the Western Territory.” Jefferson replied on 2 Feb. 1792: “Of the sentiments of our government on the subject of your letter, I cannot give you better evidence than the statement of the causes of the indian war, made by the Secretary of War on the 26th. of the last month, by order of the President, and inserted in the public papers. No interference on the part of your nation is therein stated among the causes of the war. I am happy however in the hope, that a due execution of the treaty will shortly silence those expressions of public feeling by removing their cause.” 